EX 99.28(d)(243) Amendment to Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Franklin Advisers, Inc. This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), andFranklin Advisers, Inc., a California corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of May 1, 2006 (“Agreement”), whereby Adviser appointed Sub-Adviser to provide sub-investment advisory services to a certain investment portfolio of the JNL Series Trust (“Trust”), and to other investment portfolio(s) as agreed to thereafter via Amendment(s) to the Agreement. Whereas, pursuant to the Agreement, the Adviser agreed to pay the Sub-Adviser for the services provided and the expenses assumed by the Sub-Adviser a sub-advisory fee as set forth on Schedule B to the Agreement, and the Sub-Adviser agreed to accept such sub-advisory fee as full compensation under the Agreement for such services and expenses. Whereas, the Adviser and the Sub-Adviser have agreed to revise the sub-advisory fees for the JNL/Franklin Templeton Income Fund as set forth on Schedule B, and, in connection with said revisions, Schedule B to the Agreement must be amended. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 10, 2012, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of September 25, 2012, effective as of September 10, 2012. Jackson National Asset Management, LLC Franklin Advisers, Inc. By: /s/ Mark D. Nerud By: /s/ Edward B. Jamieson Name: Mark D. Nerud Name: Edward B. Jamieson Title: President and CEO Title: President & Chief Investment Officer Schedule B September 10, 2012 (Compensation) JNL/Franklin Templeton Income Fund Average Daily Net Assets Annual Rate $0 to $50 Million 0.625% $50 Million to $200 Million 0.465% $200 Million to $500 Million 0.375% Amounts over $500 Million 0.350% JNL/Franklin Templeton Global Multisector Bond Fund Average Daily Net Assets Annual Rate $0 to $100 Million 0.45% $100 Million to $250 Million 0.40% $250 Million to $500 Million 0.38% $500 Million to $750 Million 0.37% Amounts over $750 Million 0.36% B-1
